DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10515635; over claims 1, 4, 17, and 19 of U.S. Patent No. 9947319; and over claims 1, 3, 6-8, 10, 12, 15-18, and 20 of U.S. Patent No. 10157615.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patents anticipate the claims of the application.

Claims of USPN 10515635			Claims of application
1. A method implemented using one or more processors and comprising: detecting, at a first client device that 
2. The method of claim 1, wherein the state of the user comprises a physical condition of the user. 
3. The method of claim 1, wherein the state of the user is a negative sentiment, and the natural language output comprises an inquiry of whether the user has improved. 

4. The method of claim 1, wherein the one or more physical actions of the user comprise a facial expression. 
5. The method of claim 1, wherein the one or more physical actions of the user comprise a gesture made by the user. 
6. The method of claim 1, wherein the one or more signals further include detection of one or more intervening interactions between the user and the first client device other than dialog between the user and the virtual assistant. 
7. The method of claim 1, wherein the one or more signals further include 
8. The method of claim 1, wherein the one or more signals further include detection of a change in a context of the user since a last interaction between the user and the virtual assistant.

Claims 9-20 are similar to the above claims.






2. The method of claim 1, wherein the state of the user comprises a physical condition of the user.  

3. The method of claim 1, wherein the state of the user is a negative sentiment, and the natural language output comprises an inquiry of whether the user has improved.  

4. The method of claim 1, wherein the one or more physical actions of the user comprise a facial expression.  

5. The method of claim 1, wherein the one or more physical actions of the user comprise a gesture made by the user.  

6. The method of claim 1, wherein the one or more signals further include detection of one or more intervening interactions between the user and the first client device other than dialog between the user and the virtual assistant.  

7. The method of claim 1, wherein the one or more signals further include 

8. The method of claim 1, wherein the one or more signals further include detection of a change in a context of the user since a last interaction between the user and the virtual assistant.

Claims 8-17 are similar to the above claims.


Claims USPN 9947319			Claims of application
1. A method comprising: receiving, at a client device operating a chatbot, input from a user, wherein the input is received during a first session between the user and the chatbot, and the input is based on user interface input generated by the user via one or more input devices of the client device; semantically processing, by the chatbot, the input from the user to determine a state expressed by the user to the chatbot; storing, by the chatbot, an indication of the state expressed by the user in memory for future use by the chatbot; determining, by the chatbot based on one or more signals, that a 
 
 
4. The method of claim 1, wherein the state expressed by the user is a negative sentiment, and the natural language output comprises an inquiry of whether the user or other individual about which the state was expressed has improved. 
Claims 17 and 19 are similar to claim 1 above.



3. The method of claim 1, wherein the state of the user is a negative sentiment, and the natural language output comprises an inquiry of whether the user has improved.  

Claims 9 and 17 are similar to claim 1 above.




Claims of USPN 10157615			Claims of application
1. A method implemented using one or more processors and comprising: receiving, at a first client device that executes a first portion of a virtual assistant, input from a user, wherein the input is received during a first session between the user and the virtual assistant, and the input is based on user interface input generated by the user via one or more input devices of the client device; semantically processing, by the virtual assistant, the input from the user to determine a state expressed by the user to the virtual assistant; storing, by the virtual assistant in memory hosted on a cloud infrastructure that is accessible to the first client device and at least a second client device of the user, an indication of the state expressed by the user during the first session for future use by the virtual assistant; determining, by the virtual assistant based on one or more signals, that a second session between the user and the virtual assistant that is distinct from the first session is underway, wherein the one or more signals include the user invoking at least a second portion of the virtual assistant 
3. The method of claim 1, wherein the state expressed by the user is a negative sentiment, and the natural language output formed from the plurality of candidate words, phrases, or statements comprises an inquiry of whether the user or other individual about which the state was expressed has improved. 
6. The method of claim 1, wherein the one or more signals further include detection of one or more intervening interactions between the user and the client device other than dialog between the user and the virtual assistant. 

8. The method of claim 1, wherein the one or more signals further include detection of a change in a context of the user since a last interaction between the user and the virtual assistant. 

Claims 10, 12, 15-18, and 20 are similar to claims 1, 3, and 6-8.












3. The method of claim 1, wherein the state of the user is a negative sentiment, and the natural language output comprises an inquiry of whether the user has improved.  




6. The method of claim 1, wherein the one or more signals further include detection of one or more intervening interactions between the user and the first client device other than dialog between the user and the virtual assistant.  


8. The method of claim 1, wherein the one or more signals further include detection of a change in a context of the user since a last interaction between the user and the virtual assistant.

Claims 9, 11, and 14-17 are similar to the above claims.



Allowable Subject Matter
Claims 1-17 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: Shaw (USPG 2003/0212546) discloses a method implemented using one or more processors, the method comprising: detecting one or more physical actions of a user, wherein detecting the one or more physical actions is during a first session, between a user and a virtual assistant, that occurs via a first client device (figures 8-9; receiving input from chatroom); analyzing, by the virtual assistant, one or more attributes of the one or more physical actions of the user to determine a state of the user during the first session (module 18 in figures 8-3 and/or paragraphs 188-189); storing, by the virtual assistant in memory and for future paragraphs 122 and 188-189; continually updating dictionary as data is collected; paragraph 210 shows comparison between currently collected data with previously collected data indicating of storing data Tor future use); determining, by the virtual assistant based on one or more signals, that a second session is underway, the second session being between the user and the virtual assistant, the second session occurring via a second client device, and the second session being distinct from the first session (paragraph 122 shows continually updating dictionary as data is collected; in subsequent use, the data is collected and analyzed according the process in figures 8-9); and outputting, by the virtual assistant via one or more output devices of the second client device, as part of the second session, the natural language output (modules 28 and/or 30 in figures 8-9).
Meng ef al. (USPG 2017/0054848) Meng teaches receiving, at the client device, voice input from the user; and converting the voice input into textual input (paragraph 53; using speech recognizer to convert speech to text, which is then processed by the system to determine emotion of the user in the dialog; also see figure), wherein the statement is formed based on a machine learning classifier trained based at least in part on the prior message exchange threads (paragraph 53; training classifier based on dialog collected).
The main difference between the prior art on record and the instant invention is the concept of determining a state of the user during a first session with the virtual assistant based on detected physical actions of the user and then “forming, by the virtual assistant and based on the stored indication of the state of the user, a natural 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  El Kaliouby et al. (USPG 20150206000) teach a method for analyzing mental state expression in order to provide a response.  Sokolov et al. (USPN 10419375) teach a method for analyzing emotional responses to online interactions.  Johnstone et al. (USPG 2017/0046496) teach a method for tracking and responding to mental health changes in a user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656